 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     RONNIE DEION HUNTLEY,                           CASE NO. C18-5608 BHS
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                       AND RECOMMENDATION

10   COWLITZ COUNTY POLICE
     DEPARTMENT and COWLITZ
11   COUNTY JAIL,

12                           Defendant.

13
            This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 11. The Court
15
     having considered the R&R and the remaining record, and no objections having been
16
     filed, does hereby find and order as follows:
17
            (1)    The R&R is ADOPTED; and
18
            (2)    Plaintiff’s application to proceed in forma pauperis, Dkt. 2, is DENIED;
19
                   and
20
            (3)    Plaintiff’s action is DISMISSED without prejudice for failure to obey a
21
                   court order.
22


     ORDER - 1
 1

 2         Dated this 28th day of November, 2018.

 3

 4

 5
                                           A
                                           BENJAMIN H. SETTLE
                                           United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
